SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2010 RYANAIR HOLDINGS PLC (Translation of registrant's name into English) c/o Ryanair Ltd Corporate Head Office Dublin Airport County Dublin Ireland (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- ﻿ RYANAIR HOLDINGS PLC RESULTS OF ANNUAL GENERAL MEETING HELD ON 22nd SEPTEMBER 2010 Ryanair Holdings plc confirmed that all of the resolutions considered and voted upon by shareholders at the Company's Annual General Meeting held today, Wednesday, 22nd September 2010 were approved. The full text of each resolution was included in the Notice of the Annual General Meeting of the Company circulated to shareholders and is also available on the Company's website at www.ryanair.com. Each of the Resolutions was passed by a show of hands and carried. Results of proxy votes are set out in the following table. Votes For Votes Against Total Votes* Votes Withheld * Total (Inc. Withheld) Number % Number % Resolution 1. 99.99% 0.01% Resolution 2 100.00% 0.00% 0 Resolution 3A. 81.15% 18.85% Resolution 3B. 99.94% 0.06% Resolution 3C. 99.61% 0.39% 0 Resolution 4. 99.88% 0.12% Resolution 5. 99.60% 0.40% Resolution 6. 99.58% 0.42% Resolution 7. 99.81% 0.19% Resolution 8. 99.90% 0.10% * As "Votes Withheld" are not votes in law, they are not taken into account in the calculation of the proportion of the votes For and Against or in the Total Votes shown. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized.  RYANAIR HOLDINGS PLC Date: 22 September 2010 By:/s/ Juliusz Komorek Juliusz Komorek Company Secretary
